6/2021Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stewart et al (Pub. No.:  US 2004/0073110)
Regarding claims 1, 18, Stewart et al disclose a system catheter device for performing a non-fluoroscopic transseptal procedure, the catheter device comprising: 

a device comprising:
a sheath [see 0038] the catheter assembly 20 may include a sheath (not shown) slidably receiving the catheter body 22 [see 0038];
an introducer (tissue dilator or cardiac tissue ablation apparatus) configured to puncture tissue [see 0014] by disclosing thickness sensing probe couples to a distal end of an elongated cardiac tissue dilator or cardiac tissue ablation apparatus [see 0014] and advancing the distal end of the tissue dilator apparatus when the signal indicates a region of reduced thickness of said septal tissue so that said distal end pierces said region of reduced thickness [see claim 15];
an ultrasonic ring transducer (41, see figs 3, 4A, 5) having an inner surface disposed circumferentially on an outer surface of the introducer and configured to perform a measurement of the thickness of the tissue during the non-fluoroscopic transseptal procedure [see 0014, 0040, 0043, claim 15] by disclosing thickness sensing probe couples to a distal end of an elongated cardiac tissue dilator or cardiac tissue ablation apparatus and provides a signal related to relative tissue thickness adjacent the probe. The dilator or ablation apparatus is preferably resilient to axial compression and torque. To efficiently fabricate such apparatus low cost, non-imaging thickness sensing probes are preferred.  The thickness sensing probe may comprise acoustic-type sensor probes (e.g., so-called ultrasound-, ultrasonic-types) [see 0014];  
a distal end portion, extending a length between the introducer and a tip [see 0033, 0052 and figs 3, 4A, 5]; 
a plurality of electrodes (102, 126) disposed around the distal end portion at different locations along the length of the distal end portion [see 0033, 0051-0052 and fig 3, 4A, 5]



Regarding claim 5, Stewart et al disclose wherein the measurement is based on a plurality of ultrasonic pulses transmitted from the transducer, and the measurement determines a location of the catheter [see 005-00565].

Regarding claim 6, Stewart et al disclose wherein the measurement further determines a puncture location [see 0056] by disclosing the sensor utilized for use in the probe unit 41 may produce a wireless signal indicative of a region of tissue having reduced thickness [see 0056].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793                                                                                                                                                                                          /2